Citation Nr: 1048267	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for status post partial phalangectomy, fifth digit, left 
foot with residual degenerative changes, first tarsometatarsal 
joint, left foot.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for calluses of the feet.

4.  Entitlement to service connection for low back disability, to 
include as secondary to pes planus disability.


REPRESENTATION

Appellant represented by:	Gerald S. Weinrich, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to August 1979.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and 
St. Paul, Minnesota.

A March 2003 RO decision denied service connection for 
degenerative disc disease of the lumbar spine (an October 2004 RO 
decision denied service connection for degenerative disc disease 
of the lumbar spine secondary to pes planus).  A July 2004 RO 
decision, in pertinent part, denied service connection for 
calluses of the feet and denied the Veteran's application to 
reopen a claim of service connection for bilateral pes planus.

The July 2004 RO decision also granted service connection for 
status post partial phalangectomy, fifth digit, left foot, and 
assigned a noncompensable rating, effective November 6, 2003.  A 
February 2008 RO decision increased the rating for the left fifth 
toe disability to 10 percent disabling, also effective November 
6, 2003.

The Veteran appeared before the undersigned Veterans Law Judge in 
April 2010 and delivered sworn testimony at a Travel Board 
hearing in St. Paul, Minnesota.

A February 2008 RO decision granted service connection for right 
foot strain, and assigned a 10 percent rating under Diagnostic 
Code 5284, effective January 15, 2008.  A July 2009 RO decision 
continued the 10 percent rating for the Veteran's right foot 
strain.  The Veteran has not expressed disagreement with any of 
the actions taken in the February 2008 and July 2009 RO decisions 
pertaining to service-connected right foot strain disability.

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the 
Board notes that a July 2009 rating decision denied entitlement 
to TDIU.  No appeal was taken from that determination, and the 
issue of TDIU is not before the Board.

The reopened claim of entitlement to service connection for 
bilateral pes planus, and the issues of entitlement to service 
connection for calluses of the feet and entitlement to service 
connection for low back disability, to include as secondary to 
pes planus disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the service-connected 
residuals of a partial phalangectomy of the left fifth toe with 
mild degenerative changes of the first tarsometatarsal joint have 
been manifested by subjective complaints of left foot pain, with 
loss of left foot fifth toe function, without foot instability.

2.  A September 1999 RO decision denied the Veteran's claim of 
service connection for bilateral pes planus (flat feet), and no 
appeal was taken from that determination.

3.  Evidence received subsequent to the September 1999 RO 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for status post partial phalangectomy, fifth digit, left foot 
with residual degenerative changes, first tarsometatarsal joint, 
left foot have not been met at any time during the rating period 
on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (as in effect prior to 
October 23, 2008); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5172, 5284 (2010).

2.  The September 1999 RO decision that denied the Veteran's 
claim of service connection for bilateral pes planus is final.  
38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since the September 1999 RO decision is new 
and material, and the Veteran's claim of service connection for 
bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

In light of the favorable decision to reopen the pes planus 
claim, any deficiency as to notice consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), or VA's duties to notify and 
assist under the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), as to the pes planus issue, is rendered moot.


Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the July 2004 rating decision granted service connection for 
the Veteran's left fifth toe disability, that claim is now 
substantiated.  As such, the filing of a notice of disagreement 
as to the disability rating assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 
3.159(b)(3).  Rather, the Veteran's appeal as to the disability 
rating assigned triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefits 
allowed by the evidence and the law.  The Board observes that as 
for rating the Veteran's left fifth toe disability, the relevant 
criteria have been provided to the Veteran, including (Diagnostic 
Code 5172) in the July 2007 statement of the case and June 2008 
RO correspondence.  In March 2006 the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's complete service medical records are not of record.  
The Board notes, however, that service treatment records 
pertaining to the Veteran's partial phalangectomy, fifth digit 
left foot, are of record.  The Veteran has undergone VA 
examinations that address the matters presented by this appeal.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they considered the pertinent evidence of record, 
and included an examination of the Veteran and elicited his 
subjective complaints.  The VA examinations described the 
Veteran's left fifth toe disability in sufficient detail so that 
the Board is able to fully evaluate the claimed disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the initial 
rating issue on appeal has been met.  

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

I.  Left fifth toe disability

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal period, 
based on the facts found, must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all the evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Service treatment records reveal that in April 1979 the Veteran 
underwent a partial phalangectomy of the left fifth toe, in which 
the head of the proximal phalanx of the left fifth toe was 
removed.

November 2003 and August 2004 X-rays of the left foot noted the 
surgical absence of the proximal phalanx of the fifth digit.  A 
December 2003 VA record noted the partial absence of the left 
foot fifth MTP; there was no swelling or erythema.

On March 2006 VA examination of the feet, the Veteran indicated 
that his left little toe was sometimes red.  Physical examination 
revealed the feet were not painful.  There was no objective 
evidence of instability or gait or functional limitation on 
standing or walking.  The diagnosis was status post partial 
phalangectomy of the left fifth digit with no loss of function.  
X-rays revealed curly toe deformity of the left 2nd through fifth 
digits; it was noted that the distal phalanx remained.

At a January 2008 VA examination, the examiner noted that the 
Veteran's left fifth toe was essentially frozen in the extended 
position.  The Veteran was unable to flex or bend the toe at the 
MP joint.  The toe was smaller than the right fifth toe.  It was 
noted that the left fifth toe was only long enough to reach the 
PIP joint of the left fourth toe.  X-rays revealed a partial 
phalangectomy of the fifth toe with mild degenerative changes of 
the first tarsometatarsal joint.  The examiner commented that the 
Veteran "walked in an odd manner due to the functional loss of 
the fifth toe."  The diagnosis was traumatic injury, left fifth 
toe, operated with partial phalangectomy, with residuals to 
include mild degenerative changes of the foot.

A May 2009 VA general medical examination noted that the 
Veteran's left fifth toe was smaller than the right fifth toe.

At his April 2010 Board hearing the Veteran did not provide 
testimony of current symptoms pertaining specifically to his left 
fifth toe disability.

The Veteran's service-connected left fifth toe disability has 
been rated 10 percent disabling by the RO under the provisions of 
Diagnostic Codes 5172-5284.

Under Diagnostic Code 5172, a noncompensable rating is warranted 
for amputation of a toe, other than the great toe, without 
metatarsal involvement.  A 20 percent rating is warranted for 
amputation of one or two toes, other than the great toe, with 
removal of the metatarsal head.

As for Diagnostic code 5172, the evidence demonstrates that the 
Veteran is not entitled to a 20 percent rating under this 
diagnostic code, as there is no evidence the amputation reached 
as far as the metatarsal head.  While arthritis of the left fifth 
toe has been confirmed by X-rays, there is no provision for a 
rating of 20 percent based on limitation of motion of the left 
fifth toe, and a rating in excess of 10 percent under the 
provisions of Diagnostic Codes 5003-5010 is not for application.

Under Diagnostic Code 5284, a 10 percent evaluation is warranted 
for moderate foot injuries, a 20 percent evaluation is warranted 
for moderately severe foot injuries, a 30 percent evaluation is 
warranted for severe foot injuries, and a 40 percent evaluation 
is warranted for actual loss of use of the foot.

The medical evidence of record shows that the manifestations of 
the Veteran's left fifth toe disability are not sufficiently 
symptomatic to warrant a characterization as a moderately severe 
foot injury.  While the January 2008 VA examiner noted that the 
Veteran's left fifth toe was essentially frozen in place, it was 
also noted that there was no left foot instability, and little in 
the way of swelling, tenderness, or redness has been noted.  The 
March 2006 VA examiner noted that the Veteran's left fifth toe 
disability resulted in no loss of function.  In short, the 
medical evidence of record shows that the manifestations of the 
Veteran's left fifth toe disability does not warrant a 
characterization of moderately severe foot injury under 
Diagnostic Code 5284 so as to warrant a rating of 20 percent.

The Board can find no references to any left fifth toe 
symptomatic post-surgical scars.  As such, Diagnostic Codes 7800-
7805 (as in effect prior to, or from, October 23, 2008) are not 
for consideration.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he observes or experiences; for example, he is competent to 
report that he experiences certain symptoms such as redness in 
the left fifth toe, and left foot pain.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, as with the medical 
evidence of record, the Veteran's credible account of his left 
fifth toe symptomatology describes a rating consistent with that 
currently assigned.

The Board finds that the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the service-
connected left fifth toe disability at any time during the appeal 
period.  Fenderson.  In reviewing the foregoing, the Board has 
been cognizant of the "benefit of the doubt" rule, but there is 
not such an approximate balance of the positive evidence and the 
negative evidence to permit a favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's disability picture is not so unusual or exceptional 
in nature as to render the schedular rating inadequate.  The 
disability on appeal has been evaluated under the applicable 
diagnostic codes that have contemplated the level of occupational 
impairment caused by the disability on appeal.  The evidence does 
not reflect that the Veteran's left fifth toe disability has 
caused marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Pes planus

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Generally, a final RO decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, however, if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end; hence, what the RO 
may have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  Elkins v. West, 12 Vet. App. 209 (1999), but see 38 
U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-
grounded claim).

A September 1999 RO decision denied service connection for 
bilateral pes planus (flat feet).  Following notice to the 
Veteran, with his appellate rights, in October 1999, no appeal 
was taken from that determination.  As such, the September 1999 
RO decision is final.  38 U.S.C.A. § 7105.  A claim which is the 
subject of a prior final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The Board observes that according to VAOGCPREC 3-2001 (January 
22, 2001), claims that were denied or dismissed as not well 
grounded during the period beginning on July 14, 1999 and ending 
on November 9, 2000 will be readjudicated upon request of the 
Veteran or on VA's own initiative.  It was noted, however, that 
such a claim could not be readjudicated unless the claimant's 
request or Secretary's motion to initiate it occurred within two 
years of the enactment of the VCAA.  As no such timely request 
was made by the Veteran, and no such motion was initiated by VA, 
the claim may not be readjudicated.  See also Section 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

In November 2003 the Veteran requested that his pes planus claim 
be reopened.  In a July 2004 rating decision, the RO denied the 
Veteran's petition to reopen the pes planus claim, and the 
present appeal ensued.

The September 1999 RO decision essentially denied service 
connection for flat feet on the basis that flat feet had not been 
found on examination (evidently referring to the Veteran's 
service separation examination).  Records such as a May 2008 VA 
podiatry note reflect a diagnosis of bilateral pes planus.

The Board finds that diagnoses of bilateral pes planus have been 
demonstrated.  Further, in an October 2004 letter, the Veteran's 
brother appeared to indicate that the Veteran had pes planus-
related symptoms during his military service.  As such, the Board 
finds that demonstration of current chronic pes planus disability 
pertains to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim.  Hence, the additional evidence, when considered in 
conjunction with the record as a whole, is both new and material, 
and requires that the claim be reopened.


ORDER

An initial rating in excess of 10 percent for status post partial 
phalangectomy, fifth digit, left foot with residual degenerative 
changes, first tarsometatarsal joint, left foot is denied.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for bilateral pes planus, 
and the appeal, to this extent, is granted.


REMAND

The Board has determined that new and material evidence has been 
received sufficient to reopen the claim of service connection for 
bilateral pes planus.

While the Board has found that the evidence has supported 
reopening the pes planus claim, whether the Veteran has pes 
planus disability that is related to service is a medical 
question and requires medical expertise.  As such, the Board 
finds that the Veteran should be afforded a VA examination to 
address the medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The outcome of the claim of entitlement to service connection for 
bilateral pes planus could affect the Board's adjudication of 
entitlement to service connection for low back disability, to 
include as secondary to pes planus disability.  Therefore, 
adjudication of the claim of entitlement to service connection 
for low back disability, to include as secondary to pes planus 
disability, will be deferred until the AOJ has adjudicated the 
pes planus service connection claim.

As for the issue of entitlement to service connection for 
calluses of the feet, the Board notes an April 1979 service 
treatment record reveals that the Veteran had a chronic, painful 
corn of the 5th digit of the left foot.  The Board has reviewed 
the various VA examinations conducted during the course of this 
appeal and finds that those examinations do not provide 
sufficient competent medical evidence to decide the calluses 
claim.  Based on the foregoing, the Board finds that a VA medical 
opinion would be helpful in this case, pursuant to 38 C.F.R. § 
3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
and the Veteran should be scheduled for a VA examination to 
address the medical matters presented by this appeal.  The Board 
also notes in passing that as characteristic callosities are one 
of the factors considered in rating pes planus disability under 
Diagnostic Code 5276, the calluses claim is not unrelated to the 
pes planus claim and is essentially inextricably intertwined with 
the pes planus claim.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue the Veteran VCAA notice as to 
entitlement to service connection for the 
disabilities at issue (pes planus, calluses 
and low back disability) as secondary to 
service-connected disability.

2.  The Veteran should be scheduled for a 
VA examination of the feet.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated studies 
must be completed.  Following examination 
of the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
current pes planus disability, or calluses 
of the feet, that are related to service, 
or proximately due to, or aggravated by, a 
service-connected disability.

3.  Thereafter, the AOJ should adjudicate 
the claims for service connection for pes 
planus disability and service connection 
for calluses of the feet, to include as 
secondary to a service-connected 
disability.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the Veteran 
and his representative should be afforded 
the appropriate period to respond.  

4.  Thereafter, if service connection has 
been established for pes planus disability, 
the AOJ should consider and undertake any 
further development (for example, a VA 
examination) that is necessary to properly 
adjudicate the claim of service connection 
for low back disability, as secondary to a 
service-connected disability, to include 
pes planus.

5.  Thereafter, the AOJ should adjudicate 
the issue of entitlement to service 
connection for low back disability, to 
include as secondary to service-
connected disability.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the Veteran 
and his representative should be afforded 
the appropriate period to respond.  The 
case should then be returned to the Board 
for appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


